UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1763



FRANKLIN S. PACHECO,

                                             Plaintiff - Appellant,

          versus

SEARS ROEBUCK AND COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-95-298-3-P)


Submitted:   February 27, 1997             Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Franklin S. Pacheco, Appellant Pro Se. James Bernard Spears, Jr.,
Aaron M. Christensen, John D. Cole, HAYNSWORTH, BALDWIN, JOHNSON &
GREAVES, Charlotte, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment for Defendant in his employment discrimination action. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Pacheco v. Sears Roebuck & Co., No. CA-95-298-3-P
(W.D.N.C. May 2, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2